BraNNON, Judge:
I concur for the reason that I think the crossing- reserved in the right of way deed gives the right to put in the piping. Though such a use of that crossing may not have been dreamed of at the date of the deed, yet the crossing was for use for any purpose which m-ightthere-after be called for in the conveyance from the land of its products — • whether a wagon carrying wheat or coal, or a pipe or other appropriate means of carrying gas — so it did not practically impair the use of the right of the railroad to use its track. If you say this reserved crossing does not include the right to this pipe easement,, because it was not thought of, then how can you concede the right for the same use at other points in the line of right of way? Neither was it thought of then. It grows only from implication. Counsel, after I had written this note, cited United States Pipe-Line Co. v. Delaware, L. & W. R. Co. (N. J. Err. & App.) 41 Atl. 759, 42 L. R. A. 572, to ¿how that, uuder a right of way reserved, an oil pipe cannot be laid; but that was where a third party wanted to lay it for conveyance of oil for the public, not an owner of land to convey the produce of his land, for which the right was reserved. It may be that, if that res*63ervation of a crossing' were absent, there would be a rig-ht of way of necessity. In Watts v. Railroad Co., 39 W. Va. 203, (19 S. E. 521) 23 L R. A. 674, I indicated that where no crossing is reserved none exists; but that opinion did not relate to a way of necessity. Where there is no other ingress or egress, save over the track, a way of necessity may exist; but, it not being necessary to base the decision on that, I prefer to reserve that question. 3 Elliott, R. R , § 1138, questions whether a grant of a strip for a railroad gives impliedly a right to a crossing between the parts of the land severed by it, by implication. I do not think it would for mere convenience. It might from necessity. It is as clear that a way of necessity may be regarded as reserved by implication to one who conveys one tract, or part of one, retaining the other or balance, as it is conferred by implication in favor of a grantee under proper circumstances. See cases cited in Jones, Easem. §§ 306, 307, 3 Elliott, R. R. supra; Carbrey v. Willis, 83 Am. Dec. 688, and note; Elliott v. Rhett, 57 Am. Dec. 750, and full note. Can the party make a pipe line wherever he chooses, and endanger the road?

Reversed.